Moyer, C.J.,
dissenting.
{¶ 63} While I do not disagree with the majority’s holding that the Ohio Patriot Act does not require an attorney to sign a declaration that he or she has not provided material assistance to a terrorist organization, I must dissent because I *244believe that the court need not grant this relief. This is not a prohibition case. A writ of prohibition is “[a]n extraordinary writ issued by an appellate court to prevent a lower court from exceeding its jurisdiction.” Black’s Law Dictionary (8th Ed.2004) 1248. See State ex rel. Carmody v. Justice (1926), 114 Ohio St. 94, 97, 150 N.E. 430 (“The writ of prohibition is a specific remedy of an extraordinary character, and issues because of the absence or inadequacy of ordinary remedies. Its proper scope and purpose is to keep inferior courts and tribunals within the limits of their own jurisdiction, and prevent their encroachment upon the jurisdiction of other tribunals”); State ex rel. Harrison v. Perry (1925), 113 Ohio St. 641, 646, 150 N.E. 78, quoting State ex rel. Nolan v. ClenDening (1915), 93 Ohio St. 264, 112 N.E. 1029 (“ ‘The writ may be invoked against inferior courts or inferior tribunals, ministerial or otherwise, that possess incidentally judicial or quasi judicial powers, to keep such courts or tribunals within the limits of their own jurisdiction’ ”). It is a tool for correcting jurisdictional issues only; it should not be used as a substitute for an appeal or another action.
{¶ 64} We have consistently held that a writ of prohibition is an extraordinary writ and should be issued only under limited circumstances. “ ‘The writ of prohibition is a high prerogative writ, to be used with great caution in the furtherance of justice and only where there is no other regular, ordinary and adequate remedy.’ ” Id., quoting State ex rel. Nolan v. ClenDening (1915), 93 Ohio St. 264, 112 N.E. 1029.
{¶ 65} To that end, we have adopted and consistently applied a three-pronged test: “In order to be entitled to the requested writ of prohibition, relators must establish that (1) the [respondent] is about to exercise quasi-judicial [or judicial] power, (2) the exercise of that power is unauthorized by law, and (3) denying the writ will result in injury for which no other adequate remedy exists in the ordinary course of law.” State ex rel. Brown v. Butler Cty. Bd. of Elections, 109 Ohio St.3d 63, 2006-Ohio-1292, 846 N.E.2d 8, ¶ 21; see, also, State ex rel. Caley v. Tax Comm. of Ohio (1934), 129 Ohio St. 83, 87, 1 O.O. 415, 193 N.E. 751. Specifically amplifying the third prong, this court has stated that “[i]t is a general principle relative to the extraordinary writ of prohibition that the writ will not issue where there is an adequate remedy at law, or in equity, readily available to the applicant, either by appeal, or writ of error, or any other writ, motion, or proceeding appropriate to the relief, such as injunction, mandamus, quo warranto, etc.” (Emphasis added). Harrison, 113 Ohio St. at 648-649, 150 N.E. 78.
{¶ 66} When this law is applied to the facts before us, it is clear that a writ of prohibition should not lie. First, as to the second prong of the test, the power the municipal court exercised to require relator to complete the declaration was authorized by statute. R.C. 2909.32 et seq. While the majority ultimately has determined that the Ohio Patriot Act does not apply in this situation, that result *245was not patently and unambiguously clear. The trial court applied the statute and produced a result that this court has found to be in error.
{¶ 67} The writ of prohibition can and should be used only to prevent the clearly erroneous assumption of jurisdiction by a court or other officer. In State ex rel. Connor v. McGough (1989), 46 Ohio St.3d 188, 191, 546 N.E.2d 407, we held that while “[prohibition is not a substitute for an appeal},] * * * since personal jurisdiction is so totally lacking in this case, we hold it to be too harsh to require [relator] to defend major litigation through an appeal simply to demonstrate a right so well established.” However, when applying the second prong of the test, we have also held that “ ‘[w]here a court has full and complete jurisdiction of the subject-matter of an action therein pending, a writ of prohibition will not be awarded to prevent an anticipated erroneous judgment. An adequate remedy is available by proceeding in error.’ ” State ex rel. Caley v. Tax Comm, of Ohio (1934), 129 Ohio St. 83, 88,1 O.O. 415,193 N.E. 751, quoting State ex rel Carmody v. Justice (1926), 114 Ohio St. 94, 150 N.E. 430. A municipal court clearly has authority to authorize compensation for assigned attorneys who represent indigent persons. The facts of this case fall into the latter precedent, that is, the erroneous application of clearly granted jurisdiction, rather than the former precedent of a court attempting to exercise jurisdiction it clearly does not possess.
{¶ 68} This is not a case in which the lack of jurisdiction is so obvious, such as when a municipal court seeks to award a judgment in excess of the statutory limit of its jurisdiction or when a juvenile court seeks to exercise jurisdiction over a felony-murder case. A writ of prohibition is not a substitute for an appeal, and when it is not patently and unambiguously clear that a court is about to exercise jurisdiction it does not possess, the writ should not lie.
{¶ 69} Second, the relator has other adequate remedies in the course of law through an action for declaratory judgment, an appeal, an injunction, or even through the writ of mandamus. At the very least, Triplett’s action is premature. While it would have been inconvenient, Triplett should have represented his client and, upon completion of the representation, applied for compensation. Once the municipal court denied his request for compensation, Triplett could have filed a complaint for a writ of mandamus that would order the municipal court to compensate him. This court has consistently declined to issue a writ of prohibition simply to avoid or expedite expensive litigation. State ex rel. Cleveland Trust Co. v. Pethtel (1940), 137 Ohio St. 525, 19 O.O 240, 30 N.E.2d 991. See, also, State ex rel. Caley v. Tax Comm, of Ohio (1934), 129 Ohio St. 83, 88, 193 N.E. 751 (“The principle is well established in Ohio that such writ may not be employed as a convenient short cut to a final determination of rights of litigants”).
Jeffrey M. Gamso, Legal Director, ACLU of Ohio Foundation, Inc., for relator.
Daniel L. Bennett, Assistant Bellefontaine Municipal Prosecuting Attorney, for respondents Judge John L. Ross, Clerk Marty Carmean, and Bellefontaine Municipal Court.
Jim Petro, Attorney General, and Frank M. Strigari, Assistant Attorney General, for intervening respondent Attorney General of Ohio.
David H. Bodiker, Ohio Public Defender, and Stephen P. Hardwick, Assistant Public Defender; Charles B. Clovis, urging granting of writ for amici curiae Ohio Public Defender and Ohio Association of Criminal Defense Lawyers.
{¶ 70} Too often, lawyers mistake a writ of prohibition for the opposite of a writ of mandamus. It is not and should not be so used. I would deny the requested writ of prohibition because the municipal court has the authority to act on the matter before it and relator has an adequate remedy at law.
Lanzinger, J., concurs in the foregoing opinion.